Lott, J. I concur.
It is a settled rule, that if part of an entire contract be void under the statute of frauds, the whole is void. (See Van Alstine v. Whipple, 5 Cowen, 162, particularly p. 164, cited within.) I think, too, that the principle asserted by Chancellor Walworth in McWhorter v. McMahan, (10 Paige, 393,) establishes that this agree-cannot be enforced. Miss Heefus, it is found, never executed or authorized the execution of the agreement.
Tappen, J. also concurred..
J. F. Barnard, J. dissented.
Hew trial granted.
Lott, J, F. Barnard, Gilbert and Tappen, Justices,]